DETAILED ACTION
This is a Non-Final Office Action in response to the response to Election/Restriction requirement filed 08/18/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Status of Claims
Claims 1-14, 21-26 are currently pending in the application and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-14, 21-26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-14, 21-26, the independent claims (claims 1, 7 and 11) are directed, in part, to a method, a system and a computer program product comprising a non-transitory computer-readable medium for receiving and collecting interactions events across communication channels. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-6 and 21 are directed to a method comprising a series of steps which falls under the statutory category of a process, claims 7-10 and 22-23 are directed to a system which falls under the statutory category of a machine and claims 11-14 and 24-26 are directed to a computer program product comprising a non-transitory computer-readable medium, which falls under the statutory category of an article of manufacture; therefore the claims are eligible under Step 1. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to receiving… interaction events collected across disparate customer communication channels of an enterprise, an interaction event of the interaction events referencing a content item; processing the interaction events, the processing comprising: generating an encoded unique content item identifier that encodes a location in a content repository and the content item referenced in the interaction event; and modifying the interaction event with the encoded unique content item identifier such that the content item is resolvable to the location in the content repository; building… a training data set using the interaction events thus processed; training…a multi-channel content recommendation model using the training data set, the training comprising: populating a matrix representing a universe of customers of the enterprise and a universe of content items across the disparate customer communication channels of the enterprise with event-based data points from the interaction events, the event-based data points representing sparse intersections of the customers and the content items that can be determined from the interaction events; determining, based on the event-based data points, additional data points for the matrix, the additional data points representing intersections of the customers and the content items that cannot be determined from the interaction events; and computing an effectiveness score for each of the content items; and providing…the multi-channel content recommendation model thus trained to a recommender application accessible by content designers of the disparate customer communication channels. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a system”; “a processor”; “a content repository”; “a training data set”; “a multi-channel content recommendation model”; “a non-transitory computer-readable medium”; “a recommender application”. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1 and 5A and related text and [0087-0092] to understand that the invention may be implemented in a generic environment that “Computer 612 can include central processing unit ("CPU") 620, read-only memory ("ROM") 622, random access memory ("RAM") 624, hard drive ("HD") or storage memory 626, and input/output device(s) ("I/O") 628. I/O 628 can include a keyboard, monitor, printer, electronic pointing device (e.g., mouse, trackball, stylus, etc.), or the like. Computer 612 can include a desktop computer, a laptop computer, a personal digital assistant, a cellular phone, or nearly any device capable of communicating over a network. Computer 615 may be similar to computer 612 and can comprise CPU 650, ROM 652, RAM 654, HD 656, and I/O 658. Computer 615 may collect and provide interaction events to computer 616 for training and building a multi-channel recommender model. Likewise, computer 616 may include CPU 660, ROM 662, RAM 664, HD 666, and I/O 668. Computer 616 may provide multi-channel customer communications over network 614. In some embodiments, content owned (e.g., digital assets) by an enterprise may be stored in repository 618. Computer 616 may implement a multimodal multi-channel content recommender accessible by computer 612. Many other alternative configurations are possible and known to skilled artisans. Each of the computers in FIG. 6 may have more than one CPU, ROM, RAM, HD, I/O, or other hardware components. For the sake of brevity, each computer is illustrated as having one of each of the hardware components, even if more than one is used. Each of computers 612, 615, and 616 is an example of a data processing system. ROM 622, 652, and 662; RAM 624, 654, and 664; HD 626, 656, and 666; and database 618 can include media that can be read by CPU 620, 650, or 660. Therefore, these types of memories include non-transitory computer-readable storage media. These memories may be internal or external to computers 612, 615, or 616. Portions of the methods described herein may be implemented in suitable software code that may reside within ROM 622, 652, or 662; RAM 624, 654, or 664; or HD 626, 656, or 666. In addition to those types of memories, the instructions in an embodiment disclosed herein may be contained on a data storage device with a different computer- readable storage medium, such as a hard disk. Alternatively, the instructions may be stored as software code elements on a data storage array, magnetic tape, floppy diskette, optical storage device, or other appropriate data processing system readable medium or storage device. Those skilled in the relevant art will appreciate that the invention can be implemented or practiced with other computer system configurations, including without limitation multi- processor systems, network devices, mini-computers, mainframe computers, data processors, and the like. The invention can be embodied in a computer or data processor that is specifically programmed, configured, or constructed to perform the functions described in detail herein. The invention can also be employed in distributed computing environments, where tasks or modules are performed by remote processing devices, which are linked through a communications network such as a local area network (LAN), wide area network (WAN), and/or the Internet. In a distributed computing environment, program modules or subroutines may be located in both local and remote memory storage devices. These program modules or subroutines may, for example, be stored or distributed on computer-readable media, including magnetic and optically readable and removable computer discs, stored as firmware in chips, as well as distributed electronically over the Internet or over other networks (including wireless networks). Example chips may include Electrically Erasable Programmable Read-Only Memory (EEPROM) chips. Embodiments discussed herein can be implemented in suitable instructions that may reside on a non-transitory computer readable medium, hardware circuitry or the like, or any combination and that may be translatable by one or more server machines. Examples of a non-transitory computer readable medium are provided below in this disclosure. ROM, RAM, and HD are computer memories for storing computer-executable instructions executable by the CPU or capable of being compiled or interpreted to be executable by the CPU. Suitable computer-executable instructions may reside on a computer readable medium (e.g., ROM, RAM, and/or HD), hardware circuitry or the like, or any combination thereof. Within this disclosure, the term "computer readable medium" is not limited to ROM, RAM, and HD and can include any type of data storage medium that can be read by a processor. Examples of computer-readable storage media can include, but are not limited to, volatile and non-volatile computer memories and storage devices such as random access memories, read-only memories, hard drives, data cartridges, direct access storage device arrays, magnetic tapes, floppy diskettes, flash memory drives, optical data storage devices, compact-disc read-only memories, and other appropriate computer memories and data storage devices. Thus, a computer-readable medium may refer to a data cartridge, a data backup magnetic tape, a floppy diskette, a flash memory drive, an optical data storage drive, a CD-ROM, ROM, RAM, HD, or the like.” Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-6, 8-10, 12-14, 21-26 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3/25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite the term “Base64”, which is used as a trademark in commerce. However, trademarks recited in the claims render the claims indefinite. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an encoding function and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-14, 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0066181 (hereinafter; Haveson) in view of US Pub. No. 2018/0075137 (hereinafter; Lifar).
Regarding claims 1/7/11, Haveson discloses:
A method, comprising; a system, comprising: a processor; a non-transitory computer-readable medium; and stored instructions translatable by the processor for; a computer program product comprising a non-transitory computer-readable medium storing instructions translatable by a processor for: receiving, by a system executing on a processor,(Haveson [0010]; [0049]; Figs. 1-2) interaction events collected across disparate customer communication channels of an enterprise, an interaction event of the interaction events referencing a content item; (Haveson [0030] discloses content items may be reproduced, rendered or distributed; [0036] discloses Digital content information repository 208 represents general data storage capability for information relating to distribution of digital content items 103 via P2P communication session 152, including but not limited to digital content distribution information.)
processing the interaction events, the processing comprising: generating an encoded unique content item identifier that encodes a location in a content repository and the content item referenced in the interaction event; (Haveson [0088] discloses a unique identifier such as a transaction identifier that may be a randomly generated, 16-byte identifier base-64-encoded to form a 24 character string or another identifier; [0074] discloses using digital content identification to locate content within a data repository.)  
and modifying the interaction event with the encoded unique content item identifier such that the content item is resolvable to the location in the content repository; (Haveson [0030] discloses re-encoding (i.e. modifying) digital content; [0036] discloses unique content identifiers (i.e. resolvable according to [0056] of the instant disclosure) included in digital content information repository for information relating to distribution of digital content items.)
Although Haveson discloses collecting information about interaction events referencing content items and encoding content items with unique identifiers within a content repository, Haveson does not specifically disclose building a training data set and training a content recommendation model. However, Lifar discloses the following limitations: 
building, by the system, a training data set using the interaction events thus processed; (Lifar [0009] discloses creating a training set.)
training, by the system, a multi-channel content recommendation model using the training data set, (Lifar [0030] discloses a method of training machine learning algorithm for selecting recommended content for a user of an electronic device, the method executable by a recommendation server accessible by the electronic device via a communication network, the recommendation server executing the machine learning algorithm, once trained.) the training comprising: populating a matrix representing a universe of customers of the enterprise and a universe of content items across the disparate customer communication channels of the enterprise with event-based data points from the interaction events, the event-based data points representing sparse intersections of the customers and the content items that can be determined from the interaction events; (Lifar [0012] discloses For building recommendation systems, a dataset with relevancy scores associated with various potentially recommendable digital items is used as a matrix for processing. This matrix is typically rather sparse (i.e. not every digital item has been interacted with by enough users and not every user has interacted with each potentially recommendable digital item).)
determining, based on the event-based data points, additional data points for the matrix, the additional data points representing intersections of the customers and the content items that cannot be determined from the interaction events; (Lifar [0012-0018]; [0029] discloses iteratively optimizing the user matrix and the item matrix; [0030] discloses acquiring an indication of a plurality of user-item interactions, each user-item interaction being associated with a user and a digital item; based on the plurality of user-item interactions, generating a matrix of user-item relevance scores; factorizing the matrix of user-item relevance scores into a user matrix and an item matrix, said factorizing including: initializing the item matrix using item vectors, the item vectors having been generated such that digital items with similar content have similar item vectors, initializing the user matrix with user-vectors; iteratively optimizing of the user matrix and the item matrix; storing the optimized item matrix.)
and computing an effectiveness score for each of the content items; (Lifar discloses relevancy scores in at least [0011-0016]; scores are calculated based on interactions of a plurality of users with a plurality of digital items.
and providing, by the system, the multi-channel content recommendation model thus trained to a recommender application accessible by content designers of the disparate customer communication channels. (Lifar [0031] discloses upon receiving, from the electronic device, a request for recommended content, retrieving a user profile associated with the electronic device; and selecting at least one recommended content item, the selecting being made on the basis of a user profile and the optimized item matrix.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital content repository that encodes content with unique identifiers of Haveson with the machine learning algorithm for generating content recommendations that includes a matrix with content relevance scores of Lifar in order to determine how relevant a digital resource is to a user (Lifar [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 2/8/12, Haveson discloses:
The method according to claim 1; the system of claim 7; the computer program product of claim 11, wherein the generating the encoded unique content item identifier comprises: determining a content item identifier from the interaction event; determining the location in the content repository; and applying an encoding function to the content item identifier and the location in the content repository. (Haveson [0030] discloses re-encoding digital content items for use on different rendering devices; [0031] discloses different processing locations; [0074] discloses digital content location within a data repository; [0088] discloses retrieving a unique identifier that may be a randomly generated identifier encoded to form a character string or another identifier.)
Regarding claims 3/25, Haveson discloses:
The method according to claim 2; the computer program product of claim 12, wherein the encoding function comprises a Base 64 encoding function. (Haveson [0088] discloses a unique identifier that may be a randomly generated, 16-byte identifier base-64-encoded to form a 24 character string or another identifier.)
Regarding claims 4/22/26, Although Haveson discloses collecting information about interaction events referencing content items and encoding content items with unique identifiers within a content repository, Haveson does not specifically disclose building a training data set and training a content recommendation model. However, Lifar discloses the following limitations:
The method according to claim 1; the system of claim 7; the computer program product of claim 11, wherein the effectiveness score comprises a floating-point number between 0 and 1. (Lifar [0122] discloses user matrix values of random numbers or zeros.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital content repository that encodes content with unique identifiers of Haveson with the machine learning algorithm for generating content recommendations that includes a matrix with content relevance scores of Lifar in order to determine how relevant a digital resource is to a user (Lifar [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 5/9/13, Although Haveson discloses collecting information about interaction events referencing content items and encoding content items with unique identifiers within a content repository, Haveson does not specifically disclose building a training data set and training a content recommendation model. However, Lifar discloses the following limitations:
The method according to claim 1, further comprising; the system of claim 7, the computer program product of claim 11, wherein the stored instructions are further translatable by the processor for: receiving, through the recommender application, a request for a recommendation on what content is effective for a customer or a customer segment of the enterprise; and querying the multi-channel content recommendation model on the customer or the customer segment of the enterprise, wherein multi-channel content recommendation model returns a set of content items for the customer or the customer segment of the enterprise, each of the set of content items having an effectiveness score. (Lifar [0031-0032] disclose upon receiving, from the electronic device, a request for recommended content, retrieving a user profile associated with the electronic device; and selecting at least one recommended content item, the selecting being made on the basis of a user profile and the optimized item matrix; the selecting comprises restoring a user-item matrix of scores using optimized item matrix and the user profile to generate a restored user-item matrix.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the digital content repository that encodes content with unique identifiers of Haveson with the machine learning algorithm for generating content recommendations that includes a matrix with content relevance scores of Lifar in order to determine how relevant a digital resource is to a user (Lifar [0025]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 6/10/14, Haveson discloses:
The method according to claim 1, further comprising; the system of claim 7; the computer program product of claim 11, wherein the stored instructions are further translatable by the processor for: applying a decoding function to the encoded unique content item identifier to obtain the location where the content item is stored in the content repository. (Haveson [0074] discloses identifying location of content stored in a data repository; [0109] discloses the use of decoders.)
Regarding claims 21/23/24, Haveson discloses:
The method according to claim 1; the system of claim 7; the computer program product of claim 11, wherein the disparate customer communication channels comprise at least two of a web channel, an email channel, a social media channel, or a messaging channel. (Haveson [0063] discloses using email, instant messaging and websites.)
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pub. No. 2020/0402015 (Ozcaglar et al.) discloses using contextual search and machine learning to provide recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683